Electronically Submitted
                                                                                                 3/23/2018 4:34 PM
                                                                                         Gregg County District Clerk
                                                                                         By: Debbie Kinney ,deputy


                                           NO. 46311-B


LESTER LEVELLE REEDY,                              §           IN THE DISTRICT COURT
                                                                             FILED IN
          APPELLANT                                                        6th COURT OF APPEALS
                                                                             TEXARKANA, TEXAS
VS.                                                §           124TH       3/26/2018
                                                                       JUDICIAL      2:40:49 PM
                                                                                 DISTRICT
                                                                               DEBBIE AUTREY
THE STATE OF TEXAS,                                                                Clerk
          APPELLEE                                 §           GREGG COUNTY, TEXAS


                                     NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES LESTER LEVELLE REEDY, who was Defendant in the above styled and

numbered cause, by and through his counsel, EBB B. MOBLEY, the trial court having granted

permission to appeal, and files this notice that he wishes to appeal from the conviction to the Sixth

Court of Appeals on errors raised by written motion and ruled on before trial and on errors arising

during and subsequent to trial.

       Sentence was imposed on March 22, 2018 and this written Notice of Appeal is filed with the

Clerk of this Court within 30 days of that date.


                                              Respectfully submitted,

                                              EBB B. MOBLEY
                                              Attorney at Law
                                              422 North Center Street-Lower Level
                                              P. O. Box 2309
                                              Longview, TX 75606
                                              Telephone: (903) 757-3331
                                              Facsimile: (903) 753-8289
                                              ebbmob@aol.com


                                              /s/ EBB B. MOBLEY
                                              EBB B. MOBLEY
                                              Attorney for Appellant
                                              State Bar License # 14238000